      Case 6:19-cv-01063-JWB-GEB Document 2 Filed 03/13/19 Page 1 of 1




            UNITED STATES DISTRICT COURT FOR THE DISTRICT OF KANSAS
                                AT KANSAS CITY


HAPPY’S AUTO, LLC                                     )
                                      Plaintiff,      )
                                                      )
v.                                                    )
                                                      )       Civil Action No:
                                                      )
MIDWEST FAMILY MUTUAL                                 )
INSURANCE COMPANY,                                    )
                                      Defendant       )

                        CORPORATE DISCLOSURE STATEMENT

       Pursuant to Federal Rule of Civil Procedure 7.1, Defendant Midwest Family Mutual

Insurance Company hereby provides the Court with its Corporate Disclosure Statement:

       1.      All parent companies of Midwest Family Mutual Insurance Company:

               None.

       2.      Subsidiaries not wholly owned by Defendant:

               None.

       3.      Affiliates that have issued shares to the public:

               None.

       4.      Any publicly held corporation owning 10% or more of this Defendant’s stock:

               None.

                                              SWANSON BERNARD, LLC

                                              __/s/ Lloyd W. Raber________________________
                                              Lloyd W. Raber, #24701
                                              4600 Madison Ave, Suite 600
                                              Kansas City, MO 64112
                                              (816) 410-4600 / (816) 561-4498 – Fax
                                              lraber@swansonbernard.com
                                              ATTORNEY FOR DEFENDANTS
